THOMAS, J.
(1) The trial was had on a complaint charging that defendants were engaged in running a cafe and serving meals to the public for a reward; that plaintiff was a customer of the defendants; “that the agents and servants of the defendants, while acting in the line and scope of their duty to the defendants, negligently served to plaintiff tainted and unwholesome food, for which plaintiff paid defendants’ agents 25 cents;” and “that said food was eaten by plaintiff, and it made him very sick, and caused plaintiff to suffer great pain, and to incur expense for medical treatment.” The complaint further avers “that the negligence of the defendant’s servants in serving him with tainted and unwholesome food to eat was the proximate cause of plaintiff’s said sickness.”
The complaint sufficiently avers the duty owed by defendants, in the conduct of their cafe, not to serve to plaintiff as a customer tainted and unwholesome food; that the food so served to plaintiff was tainted and unwholesome; and that plaintiff’s partaking thereof was the proximate cause of the sickness and damages complained of and sued for.
(2) The keeper of a hotel, dining car, cafe, or other public eating place, engaged in the business of serving food to customers, is bound to use due care to see that the food so served to the public, his customers, at his place of business, is fit for *36human consumption and may be eaten without its causing sickness or endangering life by reason of its condition. For negligence in failing to observe this duty to the public or his patrons, a defendant would be liable. — Travis v. L. & N. R. R. Co., 183 Ala. 415, 62 South. 851; Pantaze v. West, 7 Ala. App. 599, 61 South. 42; Sheffer v. Willoughby, 163 Ill. 518, 45 N. E. 253, 34 L. R. A. 464, 54 Am. St. Rep. 483; Bishop v. Weber, 139 Mass. 411, 1 N. E. 154, 52 Am. Rep. 715; Craft v. Parker-Webb Co., 96 Mich. 245, 55 N. W. 812, 21 L. R. A. 139; Huset v. Case Mch. Co., 120 Fed. 865, 57 C. C. A. 237, 61 L. R. A. 303; Watson v. Augusta Brew. Co., 124 Ga. 121, 52 S. E. 152, I L. R. A. (N. S.) 1178, 110 Am. St. Rep. 157; Tomlinson v. Armour & Co., 75 N. J. Law, 748, 70 Atl. 314, 19 L. R. A. (N. S.) 923; Stringfellow v. Grunewald, 109 La. 187, 33 South. 190; Doyle v. Fuerst & Kraemer, 129 Ala. 838, 56 South. 906, 40 L. R. A. (N. S.) 480, Ann. Cas. 1913B, 1110.
The demurrer to the complaint was properly overruled.
The case was tried on defendants’ plea of the general issue, with leave to give in evidence any special defense as if well pleáded.
(3) No error was committed by the court in the ruling on the admission of the evidence of the witness West. The witness had stated that he and plaintiff had ordered roast chicken, which was served to them by the defendants; and its condition and its effect on witness was some evidence to go to the jury in corroboration of plaintiff’s testimony on the issue being tried. ' This was not the statement of a conclusion condemned in Weller & Co. v. Camp, 169 Ala. 275, 52 South. 929, 28 L. R. A. (N. S.) 1106; Lawrence v. Kaul Lbr. Co., 171 Ala. 300, 55 South. 111. The reply of the witness was simply, “I was sick all night.” He did not say that the chicken made him sick. This inference, was left for the jury to draw, under the authority of Travis v. L. & N. R. R. Co., 183 Ala. 415, 427, 62 South. 851. The fact that witness usually ate at defendants’ cafe and “always got good food there” shed no light upon the issue whether plaintiff was served with tainted and unwholesome food.
(4) It was competent for Dr. Barclay, a physician of long experience in the general practice, in reply to a question that sufficiently hypothesized plaintiff’s evidence, to give his opinion that ptomaine poison may be contracted by eating impure food or tainted meats, that the eating of tainted chicken may cause *37such poisoning to a human being, and that such taint in meat may be detected by its odor or by the microscope. — B. R., L. & P. Co. v. Fisher, 173 Ala. 623, 55 South. 995; Travis v. L. & N., supra; Pantaze v. West, supra.
In Pantaze v. West, supra, it was properly held that the court should not allow questions propounded to witnesses calling for their general knowledge of the products bought by the defendant for the use of his restaurant, etc. The same rule is applicable to the questions here sought to be propounded to defendant Greenwood, as to how he usually cooked and served chicken, in his cafe, and whether he frequently inspected his kitchen. The fact that witness frequently inspected his place was not competent evidence to explain the condition of the chicken served to plaintiff.
(5) Certainly the defendant cannot complain of the court’s explanation of his given charge 8. It was not a qualification of the charge, but an explanation thereof that was possibly more favorable to defendants than they could have asked. — Callaway & Truitt v. Gay, 143 Ala. 524, 39 South. 277; Eiland’s Case, 52 Ala. 322; Barker v. State, 2 Ala. App. 92, 57 South. 88.
The cause was properly submited to the jury on the facts, and the judgment of the circuit court is affirmed.
Affirmed.
Anderson, C. J., and Mayfield and Somerville, JJ., concur.